Title: Observations on Reading History, 9 May 1731
From: Franklin, Benjamin
To: 



  Observations on my Reading History in Library
  May 9. 1731.

That the great Affairs of the World, the Wars, Revolutions, &c. are carried on and effected by Parties.

That the View of these Parties is their present general Interest, or what they take to be such.
That the different Views of these different Parties, occasion all Confusion.
That while a Party is carrying on a general Design, each Man has his particular private Interest in View.
That as soon as a Party has gain’d its general Point, each Member becomes intent upon his particular Interest, which thwarting others, breaks that Party into Divisions, and occasions more Confusion.
That few in Public Affairs act from a meer View of the Good of their Country, whatever they may pretend; and tho’ their Actings bring real Good to their Country, yet Men primarily consider’d that their own and their Country’s Interest was united, and did not act from a Principle of Benevolence.
That fewer still in public Affairs act with a View to the Good of Mankind.
There seems to me at present to be great Occasion for raising an united Party for Virtue, by forming the Virtuous and good Men of all Nations into a regular Body, to be govern’d by suitable good and wise Rules, which good and wise Men may probably be more unanimous in their Obedience to, than common People are to common Laws.
I at present think, that whoever attempts this aright, and is well qualified, cannot fail of pleasing God, and of meeting with Success.
B. F.
